Van Brunt, P, J.
(dissenting):
I do not think that the $1,000 can be considered as liquidated damages. According to the language of- the agreement if there was any breach of its condition, the $1,000 were to be liquidated damages in case the damages to be proved were not equál to that amount, but in case the damages which could be proved exceeded that amount the $1,000 were not to be liquidated damages: I am unable to comprehend how the amount fixed in an agreement can, by the terms thereof, be both liquidated and unliquidated.